Citation Nr: 1135452	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  02-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974 and from August 1991 to April 1992.  The record indicates that the Veteran also served with the Army Reserves and with the Army National Guard.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2007, the Board issued a decision denying the TDIU issue and remanding other issues for further development.  In September 2007, the Veteran's attorney filed a Motion for Partial Remand with the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court granted the unopposed motion and remanded the case to the Board for readjudication of the TDIU issue. 

In May 2009, the Board remanded the issue to the RO.  In November 2009, the Veteran's claim was denied by the Board.  The Veteran subsequently appealed to the Court.  In March 2011, the Court issued a memorandum decision vacating the November 2009 decision regarding the TDIU issue and remanding the case back to the Board.  The Court also held that the additional issues were considered abandoned and were no longer on appeal.  By Order of the Court in April 2011, the claim for TDIU was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim of entitlement to TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010). 

Here, the Veteran asserts that he is unable to work due to his service-connected disabilities.  The Veteran is service-connected for dizziness and fainting due to an undiagnosed illness, rated as 30 percent disabling; generalized body aches due to an undiagnosed illness, rated as 20 percent disabling; lumbosacral spine degenerative disc disease, rated as 10 percent disabling; cervical spine degenerative disc disease, rated as 10 percent disabling and tinnitus, rated as 10 percent disabling.  The combined rating is 60 percent.  See 38 C.F.R. § 4.16(a).  Thus, his service-connected disabilities do not meet the criteria for a TDIU.  

Nevertheless, the Veteran submitted a letter from the Social Security Administration (SSA) in September 1997 which awarded SSA benefits for the Veteran's impairments which were considered severe including post traumatic stress disorder, organic brain damage, vertigo and dizziness.  

The Court has held that, where VA has notice that the Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).

As such, the Board finds that a remand is necessary in order to obtain outstanding records from SSA.  As indicated by the Court in the Memorandum decision, the Veteran was awarded SSA disability benefits based, in part, on his dizziness, which is a service connected disability.  To date, VA has not attempted to obtain these records.  As such, a remand is necessary in order to obtain any determination pertinent to the appellant's claim for SSA benefits, as well as any evidence relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records or vocational expert testimony relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Then, after any additional development deemed necessary for the TDIU claim, including on an extraschedular basis, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


